Citation Nr: 0301323	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-12 414	)	DATE
	)
	)


THE ISSUES

1.  Whether the May 18, 1990, Board of Veterans' Appeals 
(Board) decision, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
should be reversed or amended on the grounds of clear and 
unmistakable error (CUE). 

2.  Whether the May 18, 1990, Board decision, which denied 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 351 for the residuals of surgery at a VA facility, 
should be reversed or amended on the grounds of CUE. 

3.  Whether the May 18, 1990, Board decision which denied 
entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU), should be 
reversed or amended on the grounds of CUE.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1968 to March 1970.  He had service 
in the Republic of Vietnam from November 1968 to November 
1969, where his awards and decorations included the Bronze 
Star Medal with combat "V" device.

This matter is before the Board as an original action on a 
motion by the moving party pursuant to 38 U.S.C.A. 
§§ 5109A(a) and 7111 (West Supp. 2001).  The moving party 
alleges that in a decision issued on May 18, 1990, the 
Board committed CUE when it denied the following claims 
made by the veteran:  entitlement to service connection 
for PTSD; entitlement to VA compensation benefits under 38 
U.S.C.A. § 351 for the residuals of surgery at a VA 
facility; and entitlement to a total rating for 
compensation on the basis of individual unemployability.  


FINDINGS OF FACT

1.  In a May 18, 1990, decision, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  In a May 18, 1990, decision, the Board denied the 
veteran's claim of entitlement to VA compensation benefits 
under 38 U.S.C.A. § 351 for the residuals of surgery at a 
VA facility

3.  In a May 18, 1990, decision, the Board denied the 
veteran's claim of entitlement to TDIU.  

4.  On May 18, 1990, the correct facts, as they were known 
at the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied in the decisions denying the claims for service 
connection for PTSD, compensation benefits for residuals 
of surgery at a VA hospital, and TDIU.


CONCLUSIONS OF LAW

1.  There was no CUE involved in the May 18, 1990, Board 
decision, which denied the veteran's claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. §§ 20.1403 and 20.1404 (2002). 

2.  There was no CUE involved in the May 18, 1990, Board 
decision, which denied the veteran's claim of entitlement 
to VA compensation benefits under 38 U.S.C.A. § 351 for 
the residuals of surgery at a VA facility.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403 and 20.1404 
(2002). 

3.  There was no CUE involved in the May 18, 1990, Board 
decision, which denied the veteran's claim of entitlement 
to TDIU.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1403 and 20.1404 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to November 21, 1997, a claimant was precluded by 
law from collaterally attacking a prior final Board 
decision by alleging CUE in either the Board's decision or 
in a rating decision that was subsumed in that decision.  
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994)  Such 
challenges, however, have been permitted since November 
21, 1997, the date of enactment of Pub. L. No. 105-111, 
111 Stat. 2271.  The statutory authority for the revision 
of Board decisions on the basis of CUE granted by Public 
Law No. 105-111 is found in 38 U.S.C.A. §§ 5109A(a) and 
7111 (West 1991 & Supp. 2001) which codified, without 
substantive change, the existing regulation, 38 C.F.R. § 
3.105(a), providing for revision of RO decisions on the 
basis of CUE.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998); Dittrich v. West, 163 F.3d 1349, 1352 (Fed Cir. 
1998). 

The Board has original jurisdiction to determine whether 
CUE exists in a prior final Board decision.  Such review 
may be initiated by the Board on its own motion or by a 
party to the decision.  38 C.F.R. § 20.1400 (2002).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

A review for CUE in a prior Board decision must be based 
on the record and the law that existed when that decision 
was made. 38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot 
be clear and unmistakable. 38 C.F.R. § 20.1403(c).

The following situations do not constitute CUE:  1)  a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; 2) the VA's failure to 
fulfill the duty to assist; 3) a disagreement as to how 
the facts were weighed or evaluated; and 4) the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(d) - (e).

The regulatory definition of CUE is based on prior rulings 
of the United States Court of Appeals for Veterans Claims 
(hereinafter, Court), and Congress intended that the VA 
adopt the Court's interpretation of the term "CUE."  
Therefore, the jurisprudence that has evolved from years 
of court decisions is applicable in the present 
adjudication. 

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE denotes 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It 
must always be remembered that [CUE] is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated 
the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that 
the results would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).   

I.  PTSD

A.  The Facts

Relevant evidence on file on May 18, 1990, consisted of 
the veteran's service medical records; his service 
separation document (DD 214); a copy of the citation 
awarding the veteran the Bronze Star Medal with V device; 
records from the California Department of Mental Hygiene, 
reflecting treatment from April 1970 to October 1971; VA 
medical records, reflecting hospitalization in August 
1979, in June 1980, from April 1982 to March 1983, in 
January 1986, from September 1986 to April 1987; reports 
of VA examinations, performed in mid-1986 and November 
1987; a report of VA psychologic testing, performed in 
January 1987; a report from a VA physician, dated in 
November 1987; VA outpatient records, reflecting treatment 
from November 1987 to June 1988; the report of a January 
1988 decision by an Administrative Law Judge of the Social 
Security Administration; a statement from D. G., received 
in June 1988; and the transcript of the veteran's hearing 
held at the RO in June 1988

The veteran's service medical records show that during his 
separation examination, he was found to have a character 
and behavior disorder, immature personality, unspecified 
type.  Such records are negative for any complaints or 
clinical findings of PTSD.

Records from the California Department of Mental Hygiene, 
show that from April 1970 to October 1971, the veteran was 
treated for a personality disorder and drug dependence.  

In August 1979, the veteran was hospitalized by the VA, 
primarily for the treatment of impotence.  It was noted 
that he had a history of drug addiction.

In June 1980, the veteran was hospitalized by the VA, 
primarily for the treatment of carpal tunnel syndrome.  It 
was noted that he had a suspected personality disorder.

From April 1982 to March 1983, the veteran was 
hospitalized by the VA for complaints of progressive 
numbness and weakness of his right side.  He also 
complained of significant difficulty with responsibility 
and a well-adjusted life.  It was noted that he had a 
history of poor impulse control.  Psychological testing 
and his own history showed marked inability to control his 
anger.  During his hospitalization, he demonstrated 
anxiety with a tendency to act out.  At discharge, the 
relevant diagnoses were dysthymic disorder, a borderline 
personality, and a history of cannabis abuse.  He was 
considered unemployable.

In January 1986, the veteran was hospitalized by the VA, 
primarily for myelopathy, secondary to spinal cord 
compression, due to a herniated cervical disc.  It was 
also noted that he had a diagnosis of post-traumatic 
stress syndrome and a diagnosis of borderline personality. 

Following a VA psychiatric examination of the veteran in 
mid-1986, the diagnoses were mixed personality disorder, 
including antisocial and narcissistic features, with 
associated depression and substance abuse, episodic 
(marijuana).  During the examination, the veteran reported 
that he had had nightmares of blowing others up or blowing 
himself up and that he had awoken screaming and sweating.  
The examiner noted that those nightmares were no 
particularized to a specific event of past experience.

Following a VA Social and Industrial Survey, also 
performed in mid-1986, it was noted that the veteran 
appeared to have a continuous problem with trust and with 
authority figures.  He reported that his life had been 
messed up since Vietnam.  It was noted that after the 
initial process of the interview, the veteran appeared 
less argumentative and tense toward the interviewer.  The 
examiner stated that the veteran appeared to be seriously 
impaired socially and industrially. 

From September 1986 to April 1987, the veteran was 
admitted to the hospital for complaints of depression and 
recent substance abuse.  His primary recent stressor was 
that in July 1986, his girlfriend of four years had broken 
up with him.  On discharge from the hospital, the primary 
diagnosis was mixed personality disorder with homicidal 
impulses on admission.  Additional diagnoses consisted of 
PTSD with depression and a history of mixed substance 
abuse.

In November 1987, a VA physician reported that the veteran 
suffered from PTSD which was chronic and severe.  It was 
noted that such disorder was further complicated by a 
mixed personality disorder with antisocial and borderline 
features.  His anxiety tolerance was reportedly so low 
that he could not maintain employment.

In November 1987, the veteran underwent a VA examination 
by a board of two psychiatrists and one psychologist.  The 
board noted that from June 1986 to April 1987, the veteran 
had various psychiatric diagnoses, including PTSD.  The 
board noted that it was unclear how the health care 
providers had arrived at a diagnosis of PTSD.  It was Laos 
noted that he had been hospitalized on multiple occasions 
from April 1987 to October 1987 for various psychiatric 
problems including the following:  April 1987 for 
depression, a mixed personality disorder, a history of 
substance abuse and anxiety; July 1987 to September 1987 
for depression, a mixed personality disorder, and a 
history of substance abuse, including marijuana and 
alcohol; September 1987 to October 1987 for depression, 
anxiety, a mixed personality disorder, a history of 
substance abuse.  The board noted that none of the 
discharge summaries for those periods of hospitalization 
contained a diagnosis of PTSD. 

After reviewing the veteran's past available medical 
records and claims file, the examining board found it 
impossible to determine if the veteran met the full 
criteria for a diagnosis of PTSD.  The board noted that 
even if the diagnosis of PTSD could be established, it was 
evident that the veteran suffered from a pre-existing 
personality disorder, as well as symptoms of PTSD, and 
that it was unclear which was the primary disorder.  The 
board recommended that the veteran be referred to the 
Vietnam Veterans staff for a full diagnostic work-up.

In January 1988, an Administrative Law Judge granted the 
veteran Social Security disability benefits for multiple 
disabilities, including a personality disorder, 
characterized as PTSD.

In a statement received in June 1988, D. G., a friend of 
the veteran's since 1982, stated that he experienced 
extreme mood swings from high to low, especially under 
stress.  She noted that his stress reactions could be 
triggered by any number of things, including a drive 
through the countryside, a television show, or even a 
child playing in the park.  She also reported that the 
veteran dreamed about Vietnam almost nightly.

During his hearing in June 1988, the veteran testified 
that he had a lot of nightmares, fits of anger, and 
intrusive thoughts of Vietnam.  He stated that at times, 
he freaked out and didn't know where he was.  He also 
testified that he got real depressed and wanted to kill 
himself.  He noted that his VA health care provider had 
given him a diagnosis of PTSD.  He reported that he lived 
in a bunker and that he carried a weapon wherever he went.  
He also reported that he did not trust others and that 
being around other people made him paranoid.  He stated 
that in his nightmare, he killed a child strapped with 
explosives.

VA outpatient records show that from November 1987 to June 
1988, the veteran was followed at the mental hygiene 
clinic.  

B.  Analysis

In May 1990, the veteran sought entitlement to service 
connection for PTSD.  

Then, as now, service connection connoted many factors, 
but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service there was required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity was established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology was required only where the condition noted 
during service was not, in fact, shown to be chronic or 
where the diagnosis of chronicity could be legitimately 
questioned.  When the fact of chronicity in service was 
not adequately supported, then a showing of continuity 
after discharge was required to support the claim.  
38 C.F.R. § 3.303(b).  Personality disorders were not 
considered diseases within the meaning of laws and 
regulations governing the award of VA monetary benefits.  
38 C.F.R. § 3.303(c).  Even if the disease at issue was 
initially diagnosed after the veteran's discharge from 
service, service connection could still be granted when 
all of the evidence established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat was accepted 
as sufficient proof of service connection, if the evidence 
was consistent with the circumstances, conditions, or 
hardships of such service, even if there was no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Service connection for 
such injury or disease could be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).

In its May 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  In 
so doing, it found that the entire evidence of record did 
not support the diagnosis of PTSD.  

The veteran, through his representative, now contends that 
there was CUE in the May 18, 1990, decision, because the 
Board failed to properly apply the existing law to the 
facts.  The representative notes that the veteran 
participated in combat and that as such, his testimony 
constituted sufficient proof that his PTSD was the result 
of his experiences in service.  Therefore, he concludes 
that in accordance with 38 U.S.C.A. § 354, service 
connection for PTSD was warranted on May 18, 1990.  He 
maintains that the Board's failure to so conclude 
constituted CUE and that such decision should be reversed 
or amended under 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

The veteran's argument, however, presupposes that there 
was an established diagnosis of PTSD at the time of the 
Board decision in May 1990.  While the veteran's Bronze 
Star Medal with V device, constituted clear evidence of 
his exposure to combat, such exposure, by itself, was not 
sufficient to establish the diagnosis.  Rather, the 
applicable law and regulation clearly required the 
presence of an injury or disease which was incurred or 
aggravated in combat.   

Although there was a diagnosis of PTSD at various times in 
1986 and 1987, a review of the evidence discloses that 
such disorder was never clinically established.  Indeed, 
the evidence showed that the veteran had multiple other 
psychiatric diagnoses, including a personality disorder, 
depression, and anxiety.  As noted by the board of 3 VA 
examiners in November 1987, there was no evidence as to 
how any of the health care providers who had diagnosed 
PTSD had arrived at that diagnosis.  In fact, when asked 
to specifically evaluate the veteran's psychiatric 
disability in 1986 and 1987, multiple VA examiners, 
including the Board of 3, did not find that the veteran 
had PTSD.  Absent the requisite diagnosis, the veteran's 
participation in combat would not prompt consideration of 
38 U.S.C. § 354.  In fact, the lack of an established 
diagnosis provided a reasonable basis to deny service 
connection for PTSD.  Thus, it cannot be said that the 
Board failed to properly apply the provisions of 38 U.S.C. 
§ 354 to the facts.  To conclude otherwise, one would have 
to reweigh or reevaluate the evidence, a process which 
cannot result in a finding of CUE.  Accordingly, there is 
no basis to reverse or amend the Board's May 18, 1990, 
denial of entitlement to service connection for PTSD.


II.  VA Compensation Under 38 U.S.C.A. § 351

A.  The Facts

The veteran's service medical records are completely 
negative for any complaints or clinical findings of 
disability of the neck, right upper extremity, or right 
lower extremity.  They do show that the veteran is right-
handed.

In June 1980, the veteran was hospitalized by the VA after 
complaining of a one month history of weakness of the 
right hand.  He described a numb sensation of the second 
and third fingers and later, the first finger.  He noted 
some decreased strength in his right hand, which affected 
his job as an upholsterer.  On examination, the veteran's 
neck was supple without nodes or thyromegaly.  Decreased 
strength was noted on the right in the following areas:  
supinator, carpus ulnaris, extensor digitorum (mild), and 
abductor pollicis longus (marked).  Sensory deficits were 
noted on the radial aspects of the palmar surface of the 
right hand.  Nerve conduction studies were somewhat lower 
in the proximal segments.  At discharge, the diagnosis was 
suspected carpal tunnel syndrome (mild).

From April 1982 to March 1983, the veteran was 
hospitalized by the VA, primarily for a dysthymic disorder 
and borderline personality.  He complained of numbness and 
weakness on the right side of his body.  A physical 
examination revealed the weakness he reported in his right 
arm and leg.  Laboratory studies, a brain scan, CAT scan, 
and cerebral arteriogram were within normal limits.  An 
EEG was mildly abnormal, revealing a frontal and temporal 
disorder on the left side.  The veteran was initially 
admitted to the Neurology Unit, where no organic cause was 
found for his weakness.  Thereafter, he was referred to 
the Psychiatry Service.  As more attention was paid to his 
general functioning, the weakness on his right side 
gradually disappeared.  At the time of his discharge, 
there was no neurologic diagnosis of his right arm, right 
leg, or neck.

In January 1986, the veteran was hospitalized by the VA, 
after complaining of a 3 to 4 year history of right leg 
weakness.  He noted that it had gotten worse in the last 2 
to 3 months.  He denied trauma to his back, hip, or leg.  
He complained of tingling, sharp pain radiating form the 
right hip down the lateral aspect of the right leg to the 
foot.  That sensation reportedly occurred suddenly and 
made the veteran unsteady.  He complained of constant 
weakness and numbness of the right leg and foot which 
caused him to drag his right foot.  It was noted that in 
1985, he had had ulnar decompression on the right and that 
his right arm felt better.  He complained of intermittent 
neck pain.  

On examination, the veteran's head and neck were 
normocephalic with no evidence of trauma.  There was a 
questionable palpable thyroid.  His extremities were 
intact, and there was no evidence of trauma or edema.  
Pulses were normal in the upper and lower extremities, 
bilaterally.  Sensation was intact, and the cranial nerves 
were grossly intact.  The veteran walked with a swinging 
gait on the right, dragging the lateral aspect of his 
right foot.  X-rays revealed narrowing of the 
intervertebral space at C4 through C5.  There was some 
encroachment of the intervertebral foramina of C3 - C4 and 
C4 - C5.  There was no gross evidence of a fracture of the 
skull.  At discharge, the relevant diagnosis was 
myelopathy secondary to spinal cord compression due to a 
herniated cervical disc.

Later in January 1986, the veteran was hospitalized by the 
VA after complaining of a 4 year history of stabbing pain 
in the right arm and a 11/2 - 2 year history of right leg 
weakness.  He reported that the left arm and leg felt 
normal.  It was noted that he had a previous diagnosis of 
right ulnar neuropathy and that he had undergone an ulnar 
nerve release in the right arm at the elbow and open 
reduction internal fixation of the metacarpophalangeal 
joints of the middle finger on the right hand.  He also 
described a sharp stabbing pain in the right knee and leg, 
which was primarily cramping in nature.

On examination, the veteran walked with a significant limp 
and used a cane.  A head and neck examination was 
normocephalic and atraumatic.  The extremities were 
without cyanosis, clubbing, or edema.  A motor examination 
was 4/5 on the right was for the deltoid, biceps, triceps, 
wrist extensors, intrinsics of the hand, iliac muscles, 
quadriceps, hamstrings, and gastrocnemius.  A motor 
examination was 4/5 on the left for the deltoid, biceps, 
triceps, wrist extensors, intrinsics of the hand, and 
iliac muscles.  The remainder of the musculature was 
normal strength.  Sensation was normal.  The veteran's 
reflexes were hyperactive with the right biceps jerk being 
3+, the knee jerk 4+, and the ankle jerk 3+.  On the left, 
the biceps was normal.  The triceps jerk was 3+, the knee 
jerk was 4+, and the ankle jerk was 3+.  

The veteran was admitted with a possible diagnosis of 
cervical spondylosis, jugular foramen meningioma, and rule 
out multiple sclerosis.  A CT of the head was normal.  A 
myelogram revealed a large protruding disk at C4 - C5, 
herniated nucleus pulposus.  Thereafter, he underwent a 
anterior C4 - C5 diskectomy with fusion from the anterior 
superior iliac crest on the right .  The only 
postoperative complication was a post-myelogram headache 
which last approximately 5 days and then nausea and 
vomiting for one day.  At the time of his discharge, the 
diagnoses were cervical spondylosis with myelopathy and 
paresis of the right lower extremity.  The veteran was 
doing well with no complaints whatever.

During a VA general medical examination in May 1986, the 
veteran complained of pain in his right leg and arm; a 
stinging sensation in his right hand and arm; and neck 
pain and locking.  On examination, the 4th and 5th fingers 
of the right hand were partially flexed in the neutral 
position.  The right hand grip was about 60 percent of the 
left.  There was mild discomfort and stiffness in the 
cervical spine.  The following range of cervical spine 
motion was reported:  flexion to 40 degrees; extension to 
30 degrees; lateral bending to 25 degrees, bilaterally; 
and rotation to 80 degrees, bilaterally.

X-rays of the cervical spine showed an interval change 
compared to those taken in January 1986, secondary to the 
veteran's diskectomy at C4 - C5.  The "present" films 
showed some straightening of the normal cervical lordosis 
as previously noted.  There had apparently been a 
resection of the small portion of the posterior inferior 
aspect of the C4 vertebral body.  There was some narrowing 
of the C4 interspace with some densities in the interspace 
probably secondary to the fusion surgery.  In the oblique 
position , the X-rays suggested slight encroachment of the 
intervertebral foramina at C3, C4.  Post-operatively, 
however, there did not appear to be any encroachment on 
the intervertebral foramina at C4, C5, as previously 
reported.

Following the VA general medical examination, the relevant 
diagnosis was status post operative disc surgery at C4 - 
C5.

During a VA neurologic examination in May 1986, the 
veteran reported that he didn't fall as much now but that 
occasionally, his right leg tended to give way.  He noted 
that he still had a dragging feeling in his right leg with 
increasing weakness in that leg.  He said that he did not 
have much strength in the right hand and that he couldn't 
lift anything very well with the right hand.  He also said 
that he did not have proper feeling in the right hand.  He 
noted that he continued to receive physical therapy for 
his right arm.  At no time did he mention any neck pain, 
central spine pain, headaches, or any other neurologic 
complaints.

On examination, the examiner noted an anterior cervical 
fusion incision, as well as the site of the bone graft 
over the right anterior iliac crest.  There was mild 
limitation of neck extension by about 10 degrees.  
Otherwise, the range of neck motion was full, and no 
cervical spine pain was precipitated.  The range of motion 
of the shoulder girdle was normal.  It was noted that 
there was no atrophy or fasciculation of the muscles and 
no tenderness to palpation.  There was a tendency for the 
veteran to keep the 3rd  and 4th fingers dorsiflexed at the 
metacarpal phalangeal and interphalangeal joints; however, 
that was not consistently observed.  The veteran 
maintained fairly normal posture of those digits, 
particularly during various maneuvers during the 
examination.  Grip strength testing by dynamometry 
produced asymmetrical results with readings of 18, 34, and 
49 on the right, and 30, 55, and 84 on the left.  

As he walked, the veteran had a tendency to keep his foot 
adducted, and he wasn't clearing his foot very well.  He 
had a tendency to drag the foot, however, the examiner 
noted that that was variable.  He walked on his heels and 
tiptoes with good strength on dorsiflexion and 
retroflexion.  He didn't have any clear-cut upper motor 
neuron difficulties; however, the examiner noted the 
suggestion of a mild circumducting component of the right 
leg.  

On further examination, there was a slight decrease in 
sensory perception along the right little finger in the 
territory of the right ulnar nerve.  Palpation of the 
ulnar nerve (at the ulnar groove), however, revealed that 
the nerve was still within the groove and that it had not 
been clearly transpositioned.  Likewise, the examiner 
noted that there was no clear-cut atrophy of the first 
dorsal interosseous, and that the strength of the 
intrinsic hand muscles was fairly symmetrical, 
bilaterally.  Examination of the individual muscles again 
revealed no clear-cut evidence of any weakness along the 
ulnar nerve nor along the cervical plexus on the right 
side.  Further test of the sensory functions of the right 
upper and lower extremities were unremarkable and within 
normal limits.  The stretch reflexes were pathological.  
There was generalized hyper-reflexia in the upper and 
lower extremities with 4 to 6 beats of clonus, 
bilaterally.  The plantar reflexes, however, were flexor, 
bilaterally.  

Following the VA neurologic examination, the diagnosis was 
status post fusion at C4 - C5 for problems with cervical 
myeloradiculopathy.  The examiner concluded that there 
were mild residuals noted on the examination but that 
there was also some evidence of superimposed, functional 
elements.  

From September 1986 to April 1987, the veteran was 
hospitalized by the VA, primarily for a mixed personality 
disorder with homicidal impulses.  He reported that since 
his surgery in February 1986, he had become more disabled.  
He displayed a right-sided limp and stated that his whole 
right side was tingly and painful.  On examination, there 
were no remarkable physical findings with the exception of 
the right-sided limp and some difficulties with his right 
arm.  It was noted, however, that at times, he appeared to 
be able to use both arms and hands well, such as when 
performing a variety of arts and crafts or making a table 
in woodshop.  At discharge, relevant clinical diagnoses 
noted but not treated included status post spinal surgery 
in February 1986 (anterior fusion of C4 - C5) and status 
post right foot drop with brace.

In June 1987, it was requested the veteran's case be 
reviewed by a physician to determine if all surgical 
procedures and invasive tests, performed since 1980, were 
medically indicated and if any alternative treatment plans 
were considered.

In July 1987, a VA physician compared the examination 
before the January 1986 surgery with the May 1986 VA 
neurologic examination and concluded that there was no 
worsening of the veteran's neurologic status after the 
operation.  He also reviewed records from April 1982, 
which showed that the veteran complained of weakness in 
the right arm and leg.  He noted that in May 1982, a CT of 
the brain and cerebral angiogram were normal.  He also 
noted that in December 1984, veteran underwent surgery to 
relieve ulnar nerve entrapment at the level of the elbow.  
The physician stated that at the time of the surgery, it 
had been found that the ulnar nerve was densely adherent 
to the roof of the cubital tunnel and that it had been 
suspected that the veteran had sustained some previous 
trauma in that area.  He also stated that on the first day 
after the surgery to relieve the ulnar nerve entrapment, 
the veteran had been able to extend the 4th and 5th digits 
completely and that his clawed hand deformity had been 
relieved.

The VA physician summarized by saying that the veteran had 
had surgery due to cervical myelopathy due to a narrow 
canal and herniated cervical disc.  He also reported that 
the veteran had had surgery due to entrapment of the right 
ulnar nerve.  He stated that both entities were verified 
ant that the indication for surgery had been beyond doubt.  
He noted that previous CT scans of the brain in 1982 and 
1986 did not demonstrate a stroke that could explain any 
of the veteran's symptoms.  He also noted that a cerebral 
angiogram, performed in 1982, did not show any 
arteriosclerotic changes.

In January 1988, an Administrative Law Judge granted the 
veteran's claim of entitlement to Social Security 
disability benefits, due in part to the veteran's history 
of right ulnar nerve decompression; cervical diskectomy; 
and cervical fusion with resulting right spastic 
hemiparesis.

During his hearing at the RO in June 1988, the veteran 
testified that in 1981 he had developed a tingling 
sensation in his fingers and right leg pain which would 
cause him to fall several times a week.  He also testified 
that in 1982, he was found to have a nerve problem in his 
elbow for which he had surgery.  He stated that following 
the surgery, the ring and little fingers on his right hand 
drew up even more.  He noted that following the surgery, 
he had to stop work as a bartender, because he kept 
dropping glasses.  He reported that in 1984, he again 
sought treatment, because he continued to fall down.  A 
work-up reportedly revealed something wrong with the 
spinal cord.  Thereafter, corrective surgery was 
performed.  He testified that since the surgery, he no 
longer fell down but that he dragged his right leg.  He 
noted that he was supposed to wear a brace but that he did 
not always do so.  He stated that since the surgery, his 
body hurt more than it did prior to the surgery.  He also 
reported that his legs shook involuntarily.  

During a VA neurologic consultation in February 1988, the 
veteran complained of a 6 to 7 month history of frequent 
headaches, located over the posterior, upper neck region 
and spreading to the occipital region.  Examinations of 
the musculoskeletal system and cranial nerves were normal, 
as were sensory and motor examinations.  The veteran's 
gait and deep tendon reflexes were also reportedly normal.  
The diagnoses included rule out C2 compression.  

B.  Analysis

The veteran seeks compensation for cervical spine 
disability, right hand disability, and right leg 
disability, which he contends were aggravated by 
unnecessary surgery rendered at a VA medical center in 
January 1986.  He notes that he underwent a C4 - C5 
diskectomy with fusion and that following that surgery, he 
hurt worse than ever.  He stated that his residuals 
disability included tingling in his right hand and an 
antalgic gait, in which he dragged his right foot.  

On May 18, 1990, the applicable law stated that generally, 
where any veteran suffered an injury as a result of 
hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation resulted in 
additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if 
such disability were service-connected.  38 U.S.C.A. 
§ 1151. 

The regulation which implemented the statute provided, in 
pertinent part, that in determining whether additional 
disability existed, the beneficiary's physical condition 
immediately prior to the disease or injury on which the 
claim for compensation was based would be compared with 
the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1).  As applied 
medical or surgical treatment, the physical condition 
prior to the disease or injury was the condition which the 
specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii).  The regulation 
further provided that compensation was not payable for 
"the continuance or natural progress" of disease or injury 
for which VA care had been authorized.  38 C.F.R. 
§ 3.358(b)(2). 

A determination that "additional disability" had been 
caused by VA treatment required evidence that any increase 
in disability was "not merely coincidental" with the 
treatment, but "actually the result" thereof.  The 
regulation cautioned that "[t]he mere fact that 
aggravation occurred" did not prove causation.  38 C.F.R. 
§ 3.358(c)(1), (2). 

In May 1990, compensation was not payable for either the 
contemplated or foreseeable results of approved medical or 
surgical care properly administered, no matter how remote, 
in the absence of a showing that additional disability or 
death proximately resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instances of indicated fault on the part of the VA.  
Compensation was payable, however, for the occurrence of 
an accident (an unforeseen untoward event), causing 
additional disability proximately resulting from VA 
hospitalization or medical or surgical care.  38 C.F.R. 
§ 3.358(c)(3).  

A review of the record as it existed on May 18, 1990, 
discloses that in the early 1980's, the veteran began to 
complain of weakness, numbness, and a loss of sensation in 
his right hand, as well as weakness in his right leg.  
Various diagnoses were offered including suspected carpal 
tunnel syndrome; however, no organic cause was found for 
the veteran's symptoms.  

In early 1986, the veteran again complained of right leg 
weakness, as well as a tingling, sharp pain radiating form 
the right hip down the lateral aspect of the right leg to 
the foot.  He reported that such symptoms caused him to 
drag his right foot.  He also reported intermittent neck 
pain.  It was noted that in 1985, he had had ulnar 
decompression on the right and that his right arm felt 
better.  X-rays and a myelogram revealed a herniated disc 
at C4- C5.  Additional testing failed to reveal any other 
organic cause for his symptoms, and in February 1986, he 
underwent a anterior C4 - C5 diskectomy with fusion from 
the anterior superior iliac crest on the right .  The only 
postoperative complication was a post-myelogram headache 
which last approximately 5 days and then nausea and 
vomiting for one day.  At the time of his discharge, the 
veteran was doing well with no complaints whatever.

Several months after his discharge, the veteran reported 
that since his surgery in February 1986, he had become 
more disabled.  Although he displayed a right-sided limp 
and stated that his whole right side was tingly and 
painful, there was no evidence that his symptoms had 
increased as a result of the surgery.  Rather, there was 
evidence that he was able to use his arms and hands quite 
well.  Moreover, the evidence showed that the veteran's 
surgery in February 1986 had been absolutely necessary.  

Not only was the record in May 1990 negative for any 
evidence that the veteran had, in fact, sustained 
additional disability as a result of his surgery in 1986, 
there was no evidence that of carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instances of indicated fault on the part of the VA.  That 
was the correct interpretation of the regulation as it 
existed in May 1990.  Accordingly, there was a reasonable 
basis on which to deny the claim of entitlement to VA 
compensation benefits under 38 U.S.C. § 351.  To now 
conclude otherwise would, again, require a reweighing and 
reevaluation of the evidence.  Absent evidence of CUE, 
there is no basis to reverse or amend the Board's May 18, 
1990, denial of entitlement to service connection for 
PTSD.

In arriving at this decision, the Board has considered the 
representative's contention that the plain language of 
38 U.S.C. § 351 did not require a finding of fault on the 
part of the VA in order to warrant entitlement to VA 
compensation for the residuals of the 1986 surgery.  In so 
contending, the veteran's representative cites Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That decision was 
affirmed by the United States Supreme Court (Court) in 
Brown v. Gardner, 513 U.S. 115 (1994), which held that the 
fault-or-accident requirement in 38 C.F.R. § 3.358(c)(3) 
was inconsistent with the plain language of the statute 
and that no fault requirement was implicit in the statute.  
The Gardner decision, however, dates from three years 
after the May 1990 Board decision.  Accordingly, the 
holding in Gardner is of no force or effect with respect 
to the veteran's motion.  As noted above, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation 
of the statute or regulation..  38 C.F.R. § 20.1403(e).  


III.  TDIU

Finally, the veteran contends that he had been 
unemployable since 1987, as a result of PTSD.  
Consequently, he maintains that the Board's failure to 
grant his claim of entitlement to TDIU in May 1990 was the 
result of CUE.  

In May 1990, as now, total disability ratings for 
compensation could be assigned, where the schedular rating 
was less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities (emphasis added): Provided That, if 
there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The existence or degree of nonservice-
connected disabilities was to be disregarded.  38 C.F.R. 
§ 4.16(a).  It was the established policy of the VA that 
all veterans who were unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities (emphasis added) shall be rated 
totally disabled.  Therefore, rating boards were to submit 
to the Director of the VA Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who were unemployable by reason of service-
connected disabilities (emphasis added), but who failed to 
meet the percentage standards set forth in paragraph (a) 
of this section.  38 C.F.R. § 4.16(b).

The applicable regulations in effect at the time of 
Board's decision in May 1990 clearly required that in 
order to qualify for a grant of TDIU, the veteran's 
unemployability had to be the result of service-connected 
disability.  The regulation emphasized that point, by 
stating specifically that the existence or degree of 
nonservice-connected disabilities was to be disregarded.  
While the veteran may now believe that he should have been 
service-connected for PTSD, a review of the record shows 
that in May 1990, service connection was not in effect for 
any disability.  As such, there was no possibility for a 
grant of TDIU.  

There is simply no evidence that in May 1990, the Board 
did not have the proper facts or that it misapplied the 
applicable regulations.  Accordingly, there was proper 
basis for the Board to deny the claim.  As such, the 
denial may not now be reversed or amended on the basis of 
CUE.   


ORDER

CUE not having been established, the motion for revision 
of the May 18, 1990, Board decision, which denied 
entitlement to service connection for PTSD, is denied. 

CUE not having been established, the motion for revision 
of the May 18, 1990, Board decision, which denied 
entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 351 for the residuals of surgery at a VA facility, is 
denied. 

CUE not having been established, the motion for revision 
of the May 18, 1990, Board decision, which denied 
entitlement to TDIU, is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



